THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road, Munster, Indiana April 21, FOR IMMEDIATE RELEASE CONTACT:Thomas F. Prisby, Chairman of the Board and Chief Executive Officer 219-836-5500 CFS Bancorp, Inc. Appoints Daryl D. Pomranke as President MUNSTER, IN – April 21, 2008 – CFS Bancorp, Inc. (NASDAQ:CITZ) (the Company) is pleased to announce that its Board of Directors appointed Daryl D. Pomranke, of Michigan City, IN, as President of the Company and its wholly-owned subsidiary Citizens Financial Bank, (the Bank) effective immediately. Mr.
